                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   NICHOLAS JACOBSON,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                           No. C 19-01716 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   CONTRA COSTA COUNTY, JANE T.                                        ORDER RE MOTION FOR
                                                                         14   HIMMELOVO, JESSICA HAMILTON,                                        LEAVE TO FILE
                                                                              PAUL MANAUT, VUTHY SEAN JENKINS,                                    AMENDED COMPLAINT
                                                                         15   SAMIRA A. ADAAN, KIRBY BRACKEL,                                     AND EXTEND TIME TO
                                                                              ALLEN E. DE LA CRUZ, AND DOES 1-20,                                 SERVE NEW
                                                                         16                                                                       DEFENDANTS
                                                                                             Defendants.
                                                                         17                                                   /

                                                                         18          Plaintiff Nicholas Jacobsen has filed a motion seeking leave to amend his complaint.
                                                                         19   The proposed complaint has substituted three new Doe defendants, but the remaining content is
                                                                         20   essentially the same as the original complaint. Defendants do not oppose plaintiff’s request to
                                                                         21   substitute the three new defendants nor to serve them. Defendants do, however, oppose the
                                                                         22   proposed amended complaint on the ground that plaintiff has re-alleged three claims (ADA,
                                                                         23   Rehabilitation Act, negligence) that had been dismissed in an August 2019 order.
                                                                         24          Plaintiff contends that he has only included these claims to preserve them for appeal.
                                                                         25   Our court of appeals has held that it will not require dismissed claims to be repled in a
                                                                         26   subsequent amended complaint to be preserved for appeal. Lacey v. Marciopa Cty., 693 F.3d
                                                                         27   896, 928 (9th Cir. 2012)(en banc). Though it is not improper under Lacey for plaintiff to
                                                                         28   reallege the dismissed claims, there is no benefit in allowing plaintiff to do so here, and the
                                                                              interests of judicial economy would not be preserved by granting plaintiff’s request.
                                                                          1          Accordingly, to the extent the proposed amended complaint substitutes the three new
                                                                          2   Doe defendants, the motion is GRANTED. The motion to extend the time to serve these new
                                                                          3   defendants is also GRANTED. To the extent the proposed amended complaint realleges the
                                                                          4   claims dismissed in the August 2019 order, the motion is DENIED. Plaintiff shall file an
                                                                          5   amended complaint in comport with this order by DECEMBER 18 AT NOON. Plaintiff has until
                                                                          6   DECEMBER 30 to serve the new defendants.
                                                                          7
                                                                          8          IT IS SO ORDERED.
                                                                          9
                                                                         10   Dated: December 11, 2019.
                                                                                                                                 WILLIAM ALSUP
                                                                         11                                                      UNITED STATES DISTRICT JUDGE
United States District Court
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                         14
                                                                         15
                                                                         16
                                                                         17
                                                                         18
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                             2
